Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the water drain (122) as recited in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 4, 7, 8, 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4, lines 1-2, the limitation “a water drain” is confusing because claim 4 depends upon claim 3 and it was not clear whether the water drain in claim 4 is same as “a water drain” as recited in claim 3 or not.
Claims 7 and 9, line 1, “the first opening” lacks antecedent basis.
Claim 8 is indefinite for being depending upon claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brassard U.S. Patent 8,197,353.

Claim 2, the first and second passages are partially enclosed flume as shown in Fig. 1.
Claim 6, Figs. 1, 2C and 4A of Brassard shows the transition passage (26) comprising a retaining wall configured to retain a person within the transition passage.
Claim 7, as understood, Fig. 1 of Brassard shows a first opening (opening near the end of flume segment 22) is positioned in such a way to launch the person tangentially onto the first passage (14A) along a larger radius of the first passage.
Claim 9, as understood, Brassard shows a first path (22) configured to connect a start point (18) to the first opening (opening near the end of flume segment 22) and a second path (30) configured to connect to the second opening (34).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassard in view of Hlynka U.S. Patent 7,780,537.
It is noted that Brassard fails to teach the use of water drain in the passages as claimed.  However, Hlynda discloses a sliding surface (26) having at least one water drain holes (39) for draining excess water.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the passages of Brassard with the drain holes as taught for the reason as set forth above.
 As for claim 8, the shape of the flume of Brassard in view of Hlynka enables movement of the person in the manner as claimed.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassard in view of Brown et al US 2011/0244972.
It is noted that Brassard fails to teach means to provide at least one light, sound, and smoke effect techniques as claimed.  However, Brown et al disclose it is known in the art to provide sound means/module (16A) and it may include light means such as LEDs [0040]-[0041].  Therefore, it would have been obvious to one of ordinary skill in the art to modify Brassard with at least one of light and sound means as taught by Brown et al for the purpose of enhancing the sliding experience.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIEN T NGUYEN/Primary Examiner, Art Unit 3711